Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 14, 2022 has been entered.

Response to Arguments
Applicant’s arguments regarding the 103 rejection on record have been considered  but they are not persuasive. 

	Applicant makes various arguments against Yamamato as it pertains to the front and rear surface electrodes, however, fails to address that Yasuo discloses the front electrodes as claimed and therefore would not require reliance on Yamamoto to teach such a feature. Applicant’s allegations of unexpected results have been addressed at length in previous correspondence. As previously set forth, Applicant has not provided a showing that the results set forth are unexpected. Applicant’s mere allegation of unexpected improvements are not sufficient to rebut the prima facie obviousness determination on record. Applicant’s contention that the prior art fails to recognize the Applicant’s desired advantage is not persuasive as this is not a requirement to render obvious the claims. References need not disclose a common advantage with the instant disclosure in order to qualify as sufficient prior art. Each element set forth in the claims is routine and conventional known in the art, as presented below. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 6, 7, 9-11, 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 1, the claim requires the rear electrode comprise “a conductive paste containing silver powder, glass frit, organic vehicle and organic solvent” then requires the front electrode also comprise” a conductive paste containing silver powder, glass frit, organic vehicle and organic solvent” later in the claim such that it is unclear if Applicant wishes the electrodes be of the same composition or if they may be of separate and distinct conductive paste compositions. Revision is required. 

	Regarding Claim 20, the claim states “the conductive pastes on the rear surface of the semiconductor substrate and the conductive paste on the light-receiving surface side of the semiconductor substrate are dried, and then fired by the firing step”. These are redundant limitations already presented in Claim 1 and as such, it is unclear what Claim 20 is attempting to further limit by use of these limitations. 

All claims not addressed are rejected as depending from Claim 1. 
  
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:

(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 1, 2, 7, 9-11, 13, 14, 17-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over JP 1997-283781 by Yasuo et al (hereinafter Yasuo) in view of US 20110056554 by Yamamato et al (hereinafter Yamamato), JP 2008135655 by Maruyama et al (hereinafter Maruyama),  US 20110076417 by Matsuda et al (hereinafter Matsuda) and US 20140096823 by Fu et al (hereinafter Fu). 

Regarding Claim 1, Yasuo discloses a solar cell and manufacturing process thereof comprising a silicon semiconductor substrate having a pn junction formed therein (1 Fig. 3B [0013] corresponding to the claimed “a solar cell comprising a semiconductor substrate, the semiconductor substrate is of silicon, having at least a pn junction formed therein, a light receiving surface of the semiconductor substrate” limitation) and a plurality of finger electrodes which are disposed and attached to the pn junction (2 Fig. 3A [0005] corresponding to the claimed “a multiplicity of finger electrodes for current collection which are formed in a comb shape on the light receiving surface of the semiconductor substrate and bonded to the semiconductor substrate” limitation). The instant specification indicates a “comb-shape” as a plurality of parallel lines so as to be able to intersect with a bus bar ([0002]) therefore, Yasuo’s parallel finger electrodes are considered “comb-shaped” as required by the instant claims. 

A plurality of bus bars are disposed orthogonal to the plurality of finger electrodes (3 Fig. 3A [0005] corresponding to the claimed “and a plurality of bus bar electrodes for collecting current from the finger electrodes which extend orthogonal to the longitudinal direction of the finger electrodes and are connected to the finger electrodes” limitation) wherein the finger electrodes connected to the first bus bar and the finger electrodes connected to the second bus bar extend in both direction orthogonally to the bus bar to which they are connected and parallel to each other such that a first group of finger electrodes is attached to a first bus bar and a second group of finger electrodes is attached to a second bus bar (Fig. 3A corresponding to the claimed "first finger electrodes which are joined and connected to a first bus bar electrode are spaced apart from second finger electrodes which are joined and connected to a second bus bar electrode extending parallel with the first bus bar electrode, the first and second finger electrodes project from the first and second bus bar electrodes to which they are joined and connected in opposite directions orthogonal to the first and second bus bar electrodes” limitation). 

Yasuo fails to disclose the rear electrode structure as claimed. 

However, Yamamato discloses routine and conventional solar cell devices may comprise a back electrode which extends then entire surface of the solar cell (14, 15 Fig. 9) wherein the back electrode includes bus bars which align with the bus bars on the front surface of the cell and are comprised of silver and an aluminum electrode which extends over all other surfaces thereof (Fig. 9 [0003] teaching the claimed “and rear electrodes on a rear surface of the semiconductor substrate, comprising rear bus electrodes for current extraction on the rear side without fingers, the rear bus electrodes extending in the same direction as the longitudinal direction of the bus bar electrodes on the light-receiving surface”). 

Yamamoto’s routine and conventional electrodes would be an obvious substitution for Yasuo’s back electrodes, thereby rendering obvious the claimed combination as the claimed subject matter simply uses simple substitution of one known element for another to obtain predictable results.  See MPEP 2141 (III) Rationale B, KSR v. Teleflex (Supreme Court 2007). 

	Yasuo does not disclose an auxiliary electrode.  

However, Maruyama discloses using auxiliary electrodes in addition to bus bar and finger electrodes on the front surface of a solar cell wherein the auxiliary electrodes may extend along more than one finger electrode so as to connect all the finger electrodes together (Fig. 6 and Fig. 9 teaching the claimed “at least of the opposite ends of the first and second finger electrodes projecting from the bus bar, an auxiliary electrode is joined and connected to longitudinal ends of all adjacent finger electrodes wherein longitudinal ends of all adjacent finger electrode are connected together by the auxiliary electrode”). Such a configuration of auxiliary electrodes improves power efficiency as it assists in current extraction in the case of bus bar delamination ([0007]-[0009]). 

Therefore, one having ordinary skill in the art would be readily motivated to add Maruyama’s auxiliary electrodes to Yasuo’s solar cell in order to assist in current extraction in the event of bus bar delamination (Maruyama [0007]-[0009]). 

Modified Yasuo discloses the back electrodes may be formed of silver (Yamamato [0003]) and Yamamoto further discloses a conventional method of depositing silver electrodes for solar cells by screen printing compositions formed of silver particles, organic binder, organic solvent and glass frit ([0069] teaching “screen printing a rear electrode pattern comprising the rear electrode bus bars without finger electrodes with a conductive paste containing silver powder, glass frit, organic vehicle and organic solvent on a rear surface of the semiconductor substrate”). The pastes are then dried and fired (Yamamato [0068]-[0073] teaching “the conductive past on the rear surface of the semiconductor substrate is dried and firing the printed conductive paste to form the rear bus bar electrodes without finger electrodes”). 

Modified Yasuo does not disclose an antireflective coating or that the front electrodes are formed of silver paste and screen printed then fired through the antireflective coating.  

However, Yamamato forming a solar cell module wherein an antireflective coating is disposed on the silicon semiconductor active body of the cell (3 Fig. 8 teaching the claimed “an antireflection coating layer on a light-receiving surface of the semiconductor substrate”). Antireflective coatings are routine and conventional in the solar cell art for the reduction of reflection, i.e. increased light absorption therefore, it would have been obvious to a skilled artisan to include an anti-reflective coating in Yasuo’s solar cell, as taught by Yamamato, in order to reduce reflective losses. The claimed subject matter simply combines prior art elements according to known methods to yield predictable results.  See MPEP 2141 (III) Rationale A, KSR v. Teleflex (Supreme Court 2007). 

Yamamato also discloses a conventional method of depositing electrodes for solar cells formed of silver particles, organic binder, organic solvent and glass frit ([0069]). The silver paste is screen printed onto the anti-reflective coating after it is formed on the semiconductor body, then the solar cell is fired so as to “fire through” the silver paste through the anti-reflective coating to contact the semiconductor body of the cell (Fig. 1, 5-8 [0068]-[0073] teaching the claimed “the method comprising forming the antireflection coating on the light-receiving surface of the semiconductor substrate, screen printing an electrode pattern of the bus bar electrodes, finger electrodes, and the auxiliary electrode on the antireflection coating with a conductive paste containing silver powder, glass frit, organic vehicle and organic solvent, the conductive paste on the light-receiving surface side of the semiconductor substrate is dried, and firing the printed conductive paste to form the bus bar electrodes, the finger electrodes and the auxiliary electrodes of silver sintered body, wherein the finger electrodes and the auxiliary electrodes are bonded to the semiconductor substrate”). 

As such, a skilled artisan would appreciate any conventional method of forming electrodes, including the conventional paste and fire-through screen printing method disclosed by Yamamato, may be employed to form modified Yasuo’s electrode structure, as the claimed subject matter simply combines prior art elements according to known methods to yield predictable results.  See MPEP 2141 (III) Rationale A, KSR v. Teleflex (Supreme Court 2007). 

Modified Yasuo does not disclose the use of a screen printing plate. 

However, Matsuda discloses conventional screen printing can be accomplished by either printing directly onto a surface or via a screen printing plate ([0073]) rendering obvious the claimed “by using a screen printing plate”. 

As such, a skilled artisan would appreciate any conventional method for forming electrodes via screen printing, including use of a screen printing plate, may be employed to form modified Yasuo’s electrode structure, as the claimed subject matter simply combines prior art elements according to known methods to yield predictable results.  See MPEP 2141 (III) Rationale A, KSR v. Teleflex (Supreme Court 2007). 

Modified Yasuo does not disclose the width of the auxiliary electrodes. 

However, a skilled artisan would appreciate that the width of electrodes within a solar cell device are result effective variables in that increased width would increase shading, thereby reducing light absorption and conversion while decreasing the width would result in decreased conductivity and more fragile electrodes. As such, it would have been obvious to a skilled artisan to optimize all electrode widths within modified Yasuo’s solar cell requiring no more than routine experimentation to arrive at the claimed range, thereby rendering obvious the claimed “wherein the auxiliary electrodes have a width of more than 60 to 360 microns”. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.). Applicant’s allegations of unexpected results in the previous response regarding this range are not persuasive in overcoming the Office’s position.

Modified Yasuo does not explicitly disclose the width of each finger electrode. 

However, Fu discloses when forming finger electrodes on the front surface of a solar cell, the finger electrodes may be 10-100 microns in width (Fu [0061] corresponding to the claimed “wherein each of the finger electrode of the plurality of finger electrodes has a width of 30 to 120 microns” limitation). 

Therefore, one having ordinary skill in the art would readily appreciate that the finger electrodes disclosed by modified Yasuo may be between 10-100 micron in width, as taught by Fu, as such a width results in operable finger electrodes for extracting current from a solar cell (Fu [0061]). 

The finger width disclosed by modified Yasuo overlaps the finger width range claimed by the instant invention. Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention to select a finger width range that overlaps with the range disclosed by modified Yasuo as such an overlap supports a prima facie obviousness determination (See MPEP 2144.05).

	Regarding Claim 7, modified Yasuo discloses the first and second sets of finger electrodes are not in direct contact (Yasuo Fig. 3A corresponding to the claimed "wherein the first finger electrodes are not joined to the second finger electrodes" limitation). 

Regarding Claim 11, modified Yasuo discloses various embodiments wherein a plurality of auxiliary electrodes are used (see Fig. 1-11). In at least one embodiment, there are a plurality of auxiliary electrodes proximate to the bus bar (see Fig. 7) and at least one embodiment including auxiliary electrodes at the terminal ends of the finger electrodes (see Fig. 9). As the auxiliary electrodes are used to provide assistance in current extraction in the event of bus bar delamination, and Maruyama discloses that multiple auxiliary electrodes may be used to provide this assistance, it would have been obvious to a skilled artisan, absent an evidentiary showing to the contrary that two, or three, or more auxiliary electrodes, or the combination of embodiments to provide for two auxiliary electrodes proximate to the bus bar and one auxiliary electrode at the terminal end of the finger electrode would be obvious. The claimed subject matter relates to no more than a combination of embodiments taught by Maruyama such that the claimed subject matter simply combines prior art elements according to known methods to yield predictable results.  See MPEP 2141 (III) Rationale A, KSR v. Teleflex (Supreme Court 2007). 

Furthermore, a skilled artisan would appreciate that the number of electrodes on a light-incident surface of a solar cell module would be a result effective variable in that increasing the number of auxiliary electrodes would result in increased current extraction due to conductivity and contact between conductive features with the semiconductor body while assisting in the event of bus bar delamination, while increasing the number would also result in an increased surface area of the solar cell being shaded by the auxiliary electrodes. As such, it would have been obvious to a skilled artisan to optimize the number of auxiliary electrodes to account for desired current extraction while preventing unnecessary shading. As such, no more than routine experimentation would be required to arrive at the claimed number of auxiliary electrodes, i.e. rendering obvious the claimed “wherein the electrode pattern on the screen printing step further includes 2 to 10 auxiliary electrodes, the 2 to 10 additional auxiliary electrodes being on each opposite side of the first and second finger electrodes projecting from the bus bar electrodes, extending orthogonal to the longitudinal direction of the finger electrodes, being spaced between the longitudinal ends of the finger electrodes and the bus bar electrodes and are joined and connected to all adjacent finger electrodes connected to the first and second bus bar electrodes, respectively”. The discovery of an optimum value of a known result effective variable, without producing any new of unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPOQ 215 (CCPA 1980) (See MPEP 2144.05, II).

Modified Yasuo discloses the electrodes are screen printed via use of a printing plate in a single step (Yamamato Fig. 8 Matsuda [0073] teaching the claimed “the screen printing on the antireflection coating layer is conducted by using the screen printing plate having said electrode pattern of the bus bars, the finger electrodes, the auxiliary electrodes and the 2-10 additional auxiliary electrodes at one time”).
 
Regarding Claim 2, when optimizing the number of auxiliary electrodes disposed on the front surface of the solar cell, a skilled artisan would appreciate that the finger electrodes should be spaced evenly so as to ensure even current distribution and prevent unnecessary shading, thereby rendering obvious the claimed “wherein said additional 2 to 10 auxiliary electrodes are equally spaced between the longitudinal ends of the finger electrodes and the bus bar electrodes”). Furthermore, as Maruyama discloses when using at least two auxiliary electrodes (see Fig. 7 for example) the auxiliary electrodes are equally spaced apart from the bus bar such that use of additional auxiliary electrodes would be expected to have similar spacing, rendering obvious Claim 2. 
	Regarding Claim 9, modified Yasuo discloses the electrodes are screen printed (Yamamato [0009]) such that the direction of the screen printing for all of the finger electrodes would be parallel as the resulting finger electrodes are parallel and orthogonal to the bus bar electrodes as the finger electrodes are orthogonal to the bus bars, rendering obvious the claimed “in which the screen printing direction is set parallel to the finger electrodes and orthogonal to the bus bar electrodes and auxiliary electrodes”. 

	Regarding Claim 10, as modified Yasuo discloses the same structural configuration formed by the same method regarding the auxiliary electrodes, it is the Office’s position that the resulting structure would exhibit the same properties as set forth in Claim 10, i.e. the functional language “wherein the auxiliary electrode is a sintered body connected to the ends of finger electrodes whereby the adhesive strength of the finger electrode end is improved to prevent the finger electrode from peeling during service”. See MPEP 2114. 
 

Regarding Claim 17, modified Yasuo discloses the limitations of Claim 1 but does not disclose the width of the auxiliary electrodes as compared to the width of the finger electrodes. 

However, Fu discloses the width of auxiliary electrodes and finger electrodes being used within a solar cell in addition to finger and bus bar electrodes may be between 10-100 microns thick (Fu [0061] corresponding to the claimed “wherein a ratio of the line width of auxiliary electrode to the line with of finger electrode is from 0.5 to 8" limitation). 

Therefore, one having ordinary skill in the art would readily appreciate that the auxiliary electrodes disclosed by modified Yasuo may be between 10-100 micron in width, as taught by Fu, as such a width results in operable finger electrodes for extracting current from a solar cell (Fu [0061]). 

The auxiliary electrode width disclosed by modified Yasuo overlaps the auxiliary electrode width range claimed by the instant invention. Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention to select an auxiliary electrode width range that overlaps with the range disclosed by modified Yasuo as such an overlap supports a prima facie obviousness determination (See MPEP 2144.05).

Regarding Claim 18, as modified Yasuo discloses the same structural configuration formed by the same method regarding the auxiliary electrodes, it is the Office’s position that the resulting structure would exhibit the same properties as set forth in Claim 10, i.e. the functional language “wherein the auxiliary electrode is a sintered body connected to the ends of finger electrodes whereby the adhesive strength of the finger electrode end is improved to prevent the finger electrode from peeling during from the semiconductor substrate upon thermal shrinkage after firing”. See MPEP 2114.

Regarding Claim 19, modified Yasuo discloses the silicon substrate is 200 microns thick ([0058] teaching the claimed “wherein the semiconductor substrate has a thickness of less than 500 microns”).  

Regarding claim 20, modified Yasuo discloses the aluminum electrode of the back electrode structure is forming of aluminum powder and a binder and is screen printed after screen printing of the silver electrodes (Yamamato [0006]-[0008], [0055]-[0057] teaching “further comprising a step of screen printing another rear electrode pattern with a paste obtained by mixing aluminum powder with an organic binder in a region except on the rear bus bar electrode pattern of the rear electrode surface of the semiconductor substrate after the screen printing step of the rear surface and before the screen printing step of the light-receiving side, the conductive pastes on the rear surface of the semiconductor substrate and the conductive pastes on the light-receiving surface side of the semiconductor substrate are dried, and then fired by the firing step”. 

Claims 1, 11, 3, 19 and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yasuo in view of Yamamato, Maruyama,  Matsuda, and US 4590327 by Nath et al (hereinafter Nath) and Fu. 

Regarding Claim 1, Yasuo discloses a solar cell and manufacturing process thereof comprising a silicon semiconductor substrate having a pn junction formed therein (1 Fig. 3B [0013] corresponding to the claimed “a solar cell comprising a semiconductor substrate, wherein the semiconductor substrate is of silicon, having at least a pn junction formed therein, a light receiving surface of the semiconductor substrate” limitation) and a plurality of finger electrodes which are disposed and attached to the pn junction (2 Fig. 3A [0005] corresponding to the claimed “a multiplicity of finger electrodes for current collection which are formed in a comb shape on the light receiving surface of the semiconductor substrate and bonded to the semiconductor substrate” limitation). The instant specification indicates a “comb-shape” as a plurality of parallel lines so as to be able to intersect with a bus bar ([0002]) therefore, Yasuo’s parallel finger electrodes are considered “comb-shaped” as required by the instant claims. 

A plurality of bus bars are disposed orthogonal to the plurality of finger electrodes (3 Fig. 3A [0005] corresponding to the claimed “and a plurality of bus bar electrodes for collecting current from the finger electrodes which extend orthogonal to the longitudinal direction of the finger electrodes and are connected to the finger electrodes” limitation) wherein the finger electrodes connected to the first bus bar and the finger electrodes connected to the second bus bar extend in both direction orthogonally to the bus bar to which they are connected and parallel to each other such that a first group of finger electrodes is attached to a first bus bar and a second group of finger electrodes is attached to a second bus bar (Fig. 3A corresponding to the claimed "first finger electrodes which are joined and connected to a first bus bar electrode are spaced apart from second finger electrodes which are joined and connected to a second bus bar electrode extending parallel with the first bus bar electrode, the first and second finger electrodes project from the first and second bus bar electrodes to which they are joined and connected in opposite directions orthogonal to the first and second bus bar electrodes” limitation). 

Yasuo fails to disclose the rear electrode structure as claimed. 

However, Yamamato discloses routine and conventional solar cell devices may comprise a back electrode which extends then entire surface of the solar cell (14, 15 Fig. 9) wherein the back electrode includes bus bars which align with the bus bars on the front surface of the cell and are comprised of silver and an aluminum electrode which extends over all other surfaces thereof (Fig. 9 [0003] teaching the claimed “and rear electrodes on a rear surface of the semiconductor substrate, comprising rear bus electrodes for current extraction on the rear side without fingers, the rear bus electrodes extending in the same direction as the longitudinal direction of the bus bar electrodes on the light-receiving surface”). 

Yamamoto’s routine and conventional electrodes would be an obvious substitution for Yasuo’s back electrodes, thereby rendering obvious the claimed combination as the claimed subject matter simply uses simple substitution of one known element for another to obtain predictable results.  See MPEP 2141 (III) Rationale B, KSR v. Teleflex (Supreme Court 2007). 

Modified Yasuo discloses the back electrodes may be formed of silver (Yamamato [0003]) and Yamamoto further discloses a conventional method of depositing silver electrodes for solar cells by screen printing compositions formed of silver particles, organic binder, organic solvent and glass frit ([0069] teaching “screen printing a rear electrode pattern comprising the rear electrode bus bars without finger electrodes with a conductive paste containing silver powder, glass frit, organic vehicle and organic solvent on a rear surface of the semiconductor substrate”). The pastes are then dried and fired (Yamamato [0068]-[0073] teaching “the conductive past on the rear surface of the semiconductor substrate is dried and firing the printed conductive paste to form the rear bus bar electrodes without finger electrodes”). 

	Yasuo does not disclose an auxiliary electrode.  

However, Nath discloses a solar cell wherein the front surface of the solar cell includes a bus bar (24 Fig. 7), a plurality of finger electrodes extending from the bus bar (Fig. 7) and a plurality of auxiliary electrodes extending from the finger electrodes in a direction orthogonal to the finger electrodes and parallel to the bus bar (28 Fig. 7). The auxiliary electrodes assist in current collection within the body of the cell (Col 14 L 63- Col 15 L 10). 

Therefore, one having ordinary skill in the art would readily understand that auxiliary electrodes may be added to the electrode structure on the front surface of Yasuo's solar cell, as taught by Nath, in order to assist in current collection (Nath Col 14 L 63 – Col 15 L 10). 

Modified Yasuo does not disclose the auxiliary electrodes connect to all the finger electrodes of each bus/finger structure. 

However, Maruyama discloses when using auxiliary electrodes in addition to bus bar and finger electrodes on the front surface of a solar cell, the auxiliary electrodes may extend along more than one finger electrode so as to connect all the finger electrodes together (Fig. 6 and Fig. 9). Such a configuration of auxiliary electrodes improves power efficiency as it assists in current extraction in the case of bus bar delamination ([0007]-[0009]). 

Therefore, one having ordinary skill in the art would be readily motivated to configure modified Yasuo’s solar cell so as to use auxiliary electrodes which connect all finger electrodes within a bus/finger structure, as taught by Maruyama, in order to assist in current extraction in the event of bus bar delamination (Maruyama [0007]-[0009]). 

In combination, each set of bus bar/finger electrode structures would include the auxiliary electrodes as suggested by Nath and Maruyama such that, as suggested by Maruyama, a first auxiliary electrode may be disposed at the terminal ends of each set of finger electrodes (Fig. 9) corresponding to the claimed “at each of the opposite ends of the first and second finger electrodes projecting from the bus bar electrodes, an auxiliary electrode is joined and connected to longitudinal ends of all adjacent finger electrodes whereby longitudinal ends of all adjacent finger electrodes are electrically connected together the auxiliary electrode” limitation. 

Modified Yasuo does not disclose an antireflective coating or that the front electrodes are formed of silver paste and screen printed then fired through the antireflective coating.  

However, Yamamato forming a solar cell module wherein an antireflective coating is disposed on the silicon semiconductor active body of the cell (3 Fig. 8 teaching the claimed “an antireflection coating layer on a light-receiving surface of the semiconductor substrate”). Antireflective coatings are routine and conventional in the solar cell art for the reduction of reflection, i.e. increased light absorption therefore, it would have been obvious to a skilled artisan to include an anti-reflective coating in Yasuo’s solar cell, as taught by Yamamato, in order to reduce reflective losses. The claimed subject matter simply combines prior art elements according to known methods to yield predictable results.  See MPEP 2141 (III) Rationale A, KSR v. Teleflex (Supreme Court 2007). 

Yamamato also discloses a conventional method of depositing electrodes for solar cells formed of silver particles, organic binder, organic solvent and glass frit ([0069]). The silver paste is screen printed onto the anti-reflective coating after it is formed on the semiconductor body, then the solar cell is fired so as to “fire through” the silver paste through the anti-reflective coating to contact the semiconductor body of the cell (Fig. 1, 5-8 [0068]-[0073] teaching the claimed “the method comprising forming the antireflection coating on the light-receiving surface of the semiconductor substrate, screen printing an electrode pattern of the bus bar electrodes, finger electrodes, and the auxiliary electrode on the antireflection coating with a conductive paste containing silver powder, glass frit, organic vehicle and organic solvent, the conductive paste on the light-receiving surface side of the semiconductor substrate is dried, and firing the printed conductive paste to form the bus bar electrodes, the finger electrodes and the auxiliary electrodes of silver sintered body, wherein the finger electrodes and the auxiliary electrodes are bonded to the semiconductor substrate”). 

As such, a skilled artisan would appreciate any conventional method of forming electrodes, including the conventional paste and fire-through screen printing method disclosed by Yamamato, may be employed to form modified Yasuo’s electrode structure, as the claimed subject matter simply combines prior art elements according to known methods to yield predictable results.  See MPEP 2141 (III) Rationale A, KSR v. Teleflex (Supreme Court 2007). 

Modified Yasuo does not disclose the use of a screen printing plate. 

However, Matsuda discloses conventional screen printing can be accomplished by either printing directly onto a surface or via a screen printing plate ([0073]) rendering obvious the claimed “by using a screen printing plate”. 

As such, a skilled artisan would appreciate any conventional method for forming electrodes via screen printing, including use of a screen printing plate, may be employed to form modified Yasuo’s electrode structure, as the claimed subject matter simply combines prior art elements according to known methods to yield predictable results.  See MPEP 2141 (III) Rationale A, KSR v. Teleflex (Supreme Court 2007). 

Modified Yasuo does not disclose the width of the auxiliary electrodes. 

However, a skilled artisan would appreciate that the width of electrodes within a solar cell device are result effective variables in that increased width would increase shading, thereby reducing light absorption and conversion while decreasing the width would result in decreased conductivity and more fragile electrodes. As such, it would have been obvious to a skilled artisan to optimize all electrode widths within modified Yasuo’s solar cell requiring no more than routine experimentation to arrive at the claimed range, thereby rendering obvious the claimed “wherein the auxiliary electrodes have a width of more than 60 to 360 microns”. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.). Applicant’s allegations of unexpected results in the previous response regarding this range are not persuasive in overcoming the Office’s position.

Modified Yasuo does not explicitly disclose the width of each finger electrode. 

However, Fu discloses when forming finger electrodes on the front surface of a solar cell, the finger electrodes may be 10-100 microns in width (Fu [0061] corresponding to the claimed “wherein each of the finger electrode of the plurality of finger electrodes has a width of 30 to 120 microns” limitation). 

Therefore, one having ordinary skill in the art would readily appreciate that the finger electrodes disclosed by modified Yasuo may be between 10-100 micron in width, as taught by Fu, as such a width results in operable finger electrodes for extracting current from a solar cell (Fu [0061]). 

The finger width disclosed by modified Yasuo overlaps the finger width range claimed by the instant invention. Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention to select a finger width range that overlaps with the range disclosed by modified Yasuo as such an overlap supports a prima facie obviousness determination (See MPEP 2144.05).

Regarding Claim 11, modified Yasuo discloses the plurality of auxiliary electrodes are disposed between the terminating end auxiliary electrode and the bus bar wherein at least 3 total auxiliary electrodes are present (Nath Fig. 7, Maruyama Fig. 9 teaching the claimed “wherein the electrode pattern on the screen printing step further includes 2 to 10 additional auxiliary electrodes, the 2 to 10 additional auxiliary electrodes being on each of the opposite sides of the first and second finger electrodes projecting from the bus bar electrodes, extending orthogonal to the longitudinal direction of the finger electrodes, being spaced between the longitudinal ends of the finger electrodes and the bus bar electrodes, and being joined and connected to all adjacent finger electrodes connected to the first and second bus bar electrodes, respectively”). 

Modified Yasuo discloses the electrodes are screen printed via use of a printing plate in a single step (Yamamato Fig. 8 Matsuda [0073] teaching the claimed “wherein the screen printing on the antireflection coating layer is conducted by using a screen printing plate having said electrode pattern of the bus bars, the finger electrodes, the auxiliary electrodes and the 2-10 additional auxiliary electrodes at one time”).

Regarding Claim 3, modified Yasuo discloses the plurality of auxiliary electrodes are disposed between the terminating end auxiliary electrode and the bus bar (Nath Fig. 7, Maruyama Fig. 9 teaching the claimed “all of the 2 to 10 additional auxiliary electrodes are spaced from each other within a distance of L/3 from the longitudinal ends of the finger electrodes, wherein L is the distance between the longitudinal ends of the finger electrodes and the bus bar electrode”). 

Regarding Claim 19, modified Yasuo discloses the silicon substrate is 200 microns thick ([0058] teaching the claimed “wherein the semiconductor substrate has a thickness of less than 500 microns”).  

Regarding claim 20, modified Yasuo discloses the aluminum electrode of the back electrode structure is forming of aluminum powder and a binder and is screen printed after screen printing of the silver electrodes (Yamamato [0006]-[0008], [0055]-[0057] teaching “further comprising a step of screen printing another rear electrode pattern with a paste obtained by mixing aluminum powder with an organic binder in a region except on the rear bus bar electrode pattern of the rear electrode surface of the semiconductor substrate after the screen printing step of the rear surface and before the screen printing step of the light-receiving side, the conductive pastes on the rear surface of the semiconductor substrate and the conductive pastes on the light-receiving surface side of the semiconductor substrate are dried, and then fired by the firing step”. 


Claim 6 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over modified Yasuo and further in view of US 2010084004 by Ortabasi. 

Regarding Claim 6, modified Yasuo discloses the limitations of Claim 1 but is silent as to the spacing of the bus bar electrodes of the cell. 

However, Ortabasi discloses spacing, width and thickness of bus bar electrodes on a front surface of a solar cell should be optimized for resistance, distance of current travelled for extraction and shadowing ([0078]) making the spacing of the bus bar electrodes a result effective variable. One having ordinary skill in the art would readily appreciate the spacing of the bus bar electrodes in modified Yasuo's cell should be optimized for desired current resistance, distance travelled for extraction and shadowing such that no more than routine experimentation would be needed to arrive at the claimed range, rendering obvious the claimed "wherein the spacing between the first bus bar electrode and second bus bar electrode is 20 to 100 mm" limitation. The discovery of an optimum value of a known result effective variable, without producing any new of unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPOQ 215 (CCPA 1980) (See MPEP 2144.05, II).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BETHANY L MARTIN whose telephone number is (571)270-7298.  The examiner can normally be reached Monday-Thursday 7 am to 5:30 pm. Examiner Martin’s fax number is (571) 270-8298. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke, can be reached at (303) 297-4684. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/BETHANY L MARTIN/               Primary Examiner, Art Unit 1721